RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1548-18T2

M.S.,1

          Plaintiff-Respondent,

v.

D.H.,

     Defendant-Appellant.
___________________________

                    Submitted January 23, 2020 – Decided March 25, 2020

                    Before Judges Koblitz and Gooden Brown.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Morris County,
                    Docket No. FV-14-0267-19.

                    Deininger & Associates, LLP, attorneys for appellant
                    (Christopher L. Deininger, on the briefs).

                    Laddey, Clark & Ryan, LLP, attorneys for respondent
                    (Thomas N. Ryan, on the brief).



1
  We employ initials to protect the privacy of the domestic violence victim. R.
1:38-3(d)(10).
PER CURIAM

      Defendant appeals from an October 30, 2018 final restraining order (FRO)

entered against him in favor of plaintiff pursuant to the Prevention of Domestic

Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35. We affirm.

      Plaintiff hired defendant as a caregiver for his twenty-three-year-old

autistic son, J.S., who was prone to violent outbursts. In his role as caregiver,

defendant lived with plaintiff and J.S. from August 2017 to August 2018, when

plaintiff terminated defendant's employment due to disagreements between the

parties.

      On October 5, 2018, plaintiff filed a complaint against defendant, seeking

a restraining order under the PDVA, alleging defendant committed acts of

domestic violence, specifically harassment, N.J.S.A. 2C:33-4. In the complaint,

plaintiff alleged that on October 1, 2018, when he went to defendant's residence

to retrieve a laptop, defendant told plaintiff that if they did not resolve their

disagreements, "[plaintiff] will die." Plaintiff also alleged that on September

29, 2018, during a meeting with J.S.'s psychiatrist, defendant told plaintiff that

"[plaintiff] could have been dead by now" and showed him "a collage of death

and destruction." According to plaintiff, "[defendant] has weapons and was a

former black ops."


                                                                          A-1548-18T2
                                        2
      Additionally, in the complaint, plaintiff reported a prior history of

domestic violence. Plaintiff alleged that in June and July of 2018, defendant

walked into his bedroom and "threaten[ed] to harm [him]," and, since August

2018, plaintiff received "dozens [of] phone[] calls" from defendant, demanding

"[four] million dollars," a "[twenty-]year emp[lo]yment contract," and

"life[]time benefits." Plaintiff also asserted that defendant "pressured [him] into

buying a property that has caused [him] financial hardship."

      On October 9, 2018, both parties appeared pro se for a final hearing. After

the Family Part judge explained the ramifications of an FRO, he granted

defendant's request for a two-week adjournment to obtain counsel or prepare "a

reply to the allegations." When the parties returned on October 18, 2018, the

judge granted an additional one-week adjournment for defendant to obtain

counsel. At the final hearing conducted on October 30, 2018, plaintiff was

represented by counsel while defendant remained self-represented. During the

hearing, in addition to his testimony, plaintiff produced his now ex-wife, Ji.S.,

as a witness. For the defense, in addition to his testimony, defendant produced

a neighbor and a friend to testify on his behalf.

      We summarize the relevant testimony. Plaintiff is "the main principal" in

"a financial firm." He testified that he hired defendant as "a compensated


                                                                           A-1548-18T2
                                        3
caregiver" for his son, who has been declared "partially incapacitated by the

[c]ourts," and for whom he and Ji.S. have "a limited guardianship." According

to plaintiff, hiring defendant "allow[ed him] to be . . . at work . . . , rather than

having to be home with [his] son."           Initially, defendant and J.S. lived in

defendant's Morristown home for "approximately a year and a half." 2 However,

after J.S. had "an altercation" with one of defendant's neighbors, which resulted

in the neighbor obtaining "a restraining order against [J.S.]," defendant and J.S.

moved into plaintiff's Newton home in "early August of [2017]."

      From that point, the parties' relationship had its ups and downs. At times,

plaintiff supported and publicly praised defendant for the positive impact he had

on J.S. Plaintiff and defendant even agreed to participate in a joint venture for

which plaintiff purchased property (the property), where defendant and J.S.

would eventually reside and operate "a 501(c) nonprofit organization" for

individuals on the autism spectrum like J.S.           Other times, J.S.'s violent

tendencies erupted in physical attacks, including interactions that resulted in



2
  The two initially met "on a dating site" on the internet. They dated for a short
time until defendant "recognized that there was something different about [J.S.]"
Despite discontinuing their "romantic relationship," defendant testified J.S.
continued to come back to his house and ultimately moved in about four weeks
after they first met.


                                                                             A-1548-18T2
                                         4
defendant suffering serious injuries. 3 According to plaintiff, ultimately, the

parties' relationship deteriorated to the point where defendant "became very

abusive towards [plaintiff]." Plaintiff testified there were times when defendant

would be "physically aggressive," and times when he would be "very pas sive

aggressive," "very manipulative," and "controlling," making "implied threat[s]."

       Plaintiff testified about "two occasions" in particular, one in June and the

other in July, 2018, when defendant "just walked into [his] [bed]room in the

middle of the night" and "yell[ed] at [him]" in a "very hostile" manner. While

defendant's tirade during the June incident was unintelligible, during the July

incident, defendant threatened that if plaintiff did not "move on . . . [their] plans"

for "the 501(c)," there "will be a very harmful situation" and "things will go

horribly wrong." Plaintiff testified that "at that point it was obvious to [him]

that [defendant] was weaponizing [his] son against [him]" by "[i]nfluencing him

to be hostile towards [him]." 4 Plaintiff described the experiences as "very

frightening." He stated defendant appeared "intoxicated" on both occasions, and

eventually left the bedroom at plaintiff's request.



3
  According to defendant, as a result of J.S.'s violent attacks, he suffered "[t]wo
detached retinas, an infarction in [his] brain, and a missing spleen."
4
    Defendant acknowledged "that [J.S.] is influenced by anybody he trusts."
                                                                              A-1548-18T2
                                          5
      As the relationship continued to deteriorate, the parties agreed that

defendant and J.S. would move out, but "[t]hey did not." Instead, plaintiff

testified that in mid-August, 2018, defendant made "dozens" of "very hostile

and aggressive phone calls to [him]," making various demands, including

demanding "$4 million[,] a [twenty-]year employment contract, . . . lifetime

benefits," and completion of "renovations that were being done at the property."

According to plaintiff, the property "[had] problems," the renovations were

costing a lot more money than he had anticipated, and defendant had reneged on

his pledge "to sell [his Morristown] home" and "put cash equity into [the]

property."

      When defendant continued to make these demands, on August 29, 2018,

plaintiff told defendant "[w]e are done," terminated his employment, and told

him "to leave [his] home right now." When defendant refused to leave, plaintiff

called the police for assistance in removing defendant from his home. J.S.

followed defendant and resumed residing with him in his Morristown home.

      About three weeks later, on September 29, 2018, defendant arranged for

a family meeting with J.S.'s psychiatrist, purportedly "to see . . . how [they

could] be amicable in [the] situation."    Plaintiff, Ji.S., J.S., and defendant

attended the meeting. According to plaintiff, during the meeting, defendant


                                                                        A-1548-18T2
                                       6
produced two collages that had been created by J.S. from magazines and

catalogues.5 Plaintiff described one collage as depicting "doom, gloom, death,

[and] destruction,"6 and the other as "happiness and utopia." Referring to the

"happiness and utopia" collage, defendant told plaintiff "we need to put this back

together again" and "you need to continue to . . . compensate me so we can move

forward to this." Referring to the "doom and gloom" collage, defendant told

plaintiff "you could be dead by now."

       Ji.S. confirmed plaintiff's account of what transpired during the meeting

in J.S.'s psychiatrist's office, and testified she felt "physically threatened" by

defendant's actions as well. She testified that during the meeting, defendant also

gestured by pounding on his chest, while looking aggressively towards plaintiff.

On cross-examination, Ji.S. acknowledged that defendant said "I love you, I love

you all" while pounding on his chest.          However, she did not "process"

defendant's threatening gestures as a way of "reaching out" for peace.

       Plaintiff "interpreted" defendant's actions at the meeting as a threat "that

if [he] did [not] succumb to [defendant's] demands and continue the arrangement


5
    Both collages were moved into evidence.
6
  The "doom and gloom" collage depicted at least one "character with his eyes
gouged out."


                                                                           A-1548-18T2
                                         7
that [he] could be dead." Plaintiff was "disturb[ed]," and "frighten[ed]" because

defendant had told him that he was "ex-military," "highly trained," and "had

weapons." In fact, when plaintiff first met defendant, defendant showed him

"[a] very large gun locker" at his home containing both "handguns and . . . long

guns."7

      On October 1, 2018, the Monday following the Saturday meeting at J.S.'s

psychiatrist's office, plaintiff went to defendant's home "to retrieve [his] laptop"

that J.S. had removed when he left plaintiff's home. When plaintiff arrived,

defendant "was sitting on his front porch waiting for [him]" with "the same [two]

collages" from the psychiatrist's office. Defendant "suggested [they] take a walk

down to the bank." When plaintiff "refused," defendant stated "if we don't

resolve this you will die."

      In his defense, defendant did not deny the statements attributed to him but

disagreed that they were made "for extortion" or constituted "threat[s] of

violence." Instead, defendant explained that his statements that he will "kill

[plaintiff]" or that plaintiff "will be dead" were for "protection." Defendant

testified he was attempting to prevent plaintiff and J.S. from inflicting harm on


7
   While serving the temporary restraining order (TRO) on defendant, law
enforcement officers removed about twelve handguns, long guns, and knives
from his home.
                                                                            A-1548-18T2
                                         8
each other because he believed they were not "likely to survive [being together]

unharmed." Defendant claimed his "demand for $4 million and [twenty] years

of employment" was "a benign threat" "to sue" for just compensation for the

"lifetime injuries" and "lifetime disabilities" he suffered from J.S.'s attacks

while in plaintiff's employ. Defendant testified plaintiff's only motive in filing

for the restraining order was "to suppress [his] whistleblowing claims," 8 and

prevent him from pursuing his "workplace injury," "workplace negligence," and

"wrongful termination" lawsuits against plaintiff.

      Defendant testified that after he demanded "some kind of stipend" and

"$10,000 in expenses" from plaintiff as compensation for J.S. living with him

after they moved out of plaintiff's home, plaintiff responded by "put[ting] a

restraining order on [him]."      Defendant also testified "that just because

[plaintiff] was losing his nerve on the [501(c)] project didn't mean that . . .

[defendant] would just disappear out of convenience, though that is what . . .

th[e] restraining order [was] aimed to do." Defendant disputed plaintiff's claim

that he felt threatened by or fearful of defendant as inconsistent with plaintiff's

actions in participating with defendant in "at least two dozen shoulder to


8
  Defendant alleged plaintiff committed various forms of fraud and misconduct
related to him claiming defendant as an employee of plaintiff's firm while he
was employed as J.S.'s caregiver.
                                                                           A-1548-18T2
                                        9
shoulder collaborat[ive], multi-day projects," and "attend[ing] several social

events together" in July 2018, after the alleged nighttime bedroom encounters.

      While defendant acknowledged his "extensive education, training and

experience in applied behavioral sciences," including "[a] bachelor[']s and two

master[s'] degrees," his military background, including graduating "in the top

three percent of [his] class" from the "United States Military Academy at West

Point," and his arsenal of weapons, defendant characterized himself as "a

peacemaker," "somebody who . . . cares about others, and who is simply not

violent."   He testified that it was plaintiff, rather than he, who exhibited

physically aggressive characteristics. In support, defendant's neighbor testified

about defendant's professional background, the positive impact he had on J.S.,

and an incident she witnessed while defendant was hospitalized for one of his

injuries, during which plaintiff was "yelling" at defendant.       Additionally,

defendant's friend testified about defendant's non-threatening nature as well as

the positive impact he had on J.S.

      Following the hearing, the judge granted the FRO. In an oral opinion, the

judge first assessed whether the court had "jurisdiction over the subject matter

and the parties," acknowledging that "defendant's questioning" appeared to be

"contesting [whether] he was [plaintiff's] household member." Citing the six


                                                                         A-1548-18T2
                                      10
factors delineated in Coleman v. Romano, 388 N.J. Super. 342, 351 (Ch. Div.

2006), for consideration "in determining whether jurisdiction lies in a former

relationship case," 9 the judge concluded the parties qualified as former

household members to confer jurisdiction under the PDVA.

        In support, the judge explained the parties "lived in the same household

for a year and . . . defendant was a caretaker for . . . plaintiff's son," "[i]t was


9
    The six factors are:

              (1) the nature and duration of the prior relationship;

              (2) whether the past domestic relationship provides a
              special opportunity for abuse and controlling behavior;

              (3) the passage of time since the end of the relationship;

              (4) the extent and nature of any intervening contacts;

              (5) the nature of the precipitating incident; and

              (6) the likelihood of ongoing contact or relationship.

              [Id. at 351-52.]

The court expounded that "proof of a close and long-lasting relationship, as
opposed to a short-lived and casual one," a past relationship "characterized by
controlling and verbal abuse," "[a] short hiatus between the end of the
relationship and the present incident," "more numerous contacts," "[i]ntervening
contacts marked by violence or threats," a "connection" between "the
precipitating incident" and "the domestic relationship," and "the likelihood of
ongoing contact" tend "to support jurisdiction." Id. at 352-53 (citations
omitted).
                                                                            A-1548-18T2
                                         11
only a couple of weeks between the end of the relationship as household

members, and the institution of the [TRO]" proceedings, and "there [were]

multiple intervening contacts from the time . . . defendant left . . . plaintiff's

residence until the [TRO] was issued." Further, "[t]he nature of the precipitating

incident was directly related to the contacts between the parties and . . .

plaintiff's son," and although "currently defendant does [not] characterize

himself as a caretaker, he is providing shelter, and support for plaintiff's son,"

thus implicating a "likelihood of ongoing contact" in the future.

      Next, the judge considered whether "a predicate act of domestic violence"

was committed by defendant and proven by plaintiff "by a preponderance of the

evidence." In that regard, the judge "found [plaintiff] to be credible," because

"[h]is demeanor throughout was credible to the [c]ourt," "[h]is recollection was

good and accurate with respect to events, and his testimony was consistent."

Similarly, "based on her demeanor," the judge found Ji.S.'s testimony "to be

very credible."

      The judge recounted that plaintiff identified "two incidents in particular

that form[ed] the basis of the complaint," the September 29 and the October 1,

2018, incident. During the September 29 incident, which was corroborated by

Ji.S.'s testimony, while referring to the "gloom and doom collage" during a


                                                                          A-1548-18T2
                                       12
meeting with J.S.'s psychiatrist, defendant told plaintiff in relation to his unmet

"demands" for continued compensation that "[plaintiff] could be dead by now."

During the October 1 incident, when plaintiff "went to collect his laptop from

. . . defendant's house," defendant "said if we do not resolve this, you will die."

The judge also referred to plaintiff's testimony "about incidents in July and June

of 2018," which plaintiff "tried to get past," during which "defendant came into

. . . plaintiff's bedroom, and was verbally abusive."

      Turning to the defense, while the judge did not have "any concerns" with

the credibility of defendant's neighbor or friend, the judge pointed out that their

testimony was not particularly "relevant" or "directly related to the issues in

th[e] case." On the other hand, "[w]ith respect to . . . defendant," the judge did

not "find [him] to be credible mainly because of [his] argumentative nature and

the way he responded to questions," noting that defendant "was unable to answer

questions directly" and "some of [his] testimony just . . . did [not] make sense

to the [c]ourt."

      The judge rejected defendant's explanation that his statements were

"meant as protection, not a threat." In recounting defendant's testimony, the

judge stated

               defendant also testified that while he's not a physical
               threat, he believes plaintiff brought this action because

                                                                           A-1548-18T2
                                         13
            he was threatening to bring a whistleblowing action, as
            well as liability for workplace injury and negligence,
            which then made . . . defendant a threat to . . . plaintiff.

                     . . . [P]laintiff had testified that defendant
            threatened him and said you need to . . . pay me $4
            million, give me employment for [twenty] years, and
            provide me benefits for the rest of my life, . . . or if we
            don't resolve this you will die. Defendant maintains
            that's not what happened at all, so, wrong context. He
            . . . just made suggestions that ways to resolve this after
            he's been terminated were to give him [twenty] years of
            employment or payment of $4 million, which would be
            the present value of that [twenty] years of work. It was
            meant . . . to convey hear me, and help me, and just
            because plaintiff was losing his nerve defendant won't
            disappear out of convenience.

                  ....

                  Defendant testified he helps [J.S.] to make smart
            choices, but he doesn't control him.            Defendant
            conceded he's not trained as a psychiatrist or
            psychologist. . . . Defendant further testified [J.S.] does
            not insist on being with defendant, it's just [J.S.'s]
            choice.

      Ultimately, the judge concluded that "[b]ased on the testimony of the

parties, and the evidence submitted,"

            plaintiff has proven, by a preponderance of the
            evidence that . . . defendant committed the predicate act
            of harassment under [N.J.S.A.] 2C:33-4(a) with respect
            to offensively [coarse] language or any other manner
            likely to cause annoyance or alarm, specifically the
            threats . . . with respect to plaintiff's safety at the


                                                                           A-1548-18T2
                                        14
            meeting [at J.S.'s psychiatrist's office], and . . . when
            . . . plaintiff picked up his laptop.

      Regarding plaintiff's "fear for his safety," and "his well-being . . . without

the restraining order being issued," the judge noted "there [has] been testimony

about . . . defendant's training in the military," and "the fact that defendant had

weapons." The judge found such testimony "to be relevant to the fact that

[defendant] had access to weapons that could be used against . . . plaintiff." In

conjunction with the prior incidents of domestic violence in June and July 2018,

the judge determined that "plaintiff's life, health or well-being will be

endangered without the [FRO] being entered," and, accordingly, "enter[ed] a

[FRO]" against defendant, which included Ji.S. as "a protected party." This

appeal followed.

      On appeal, defendant raises the following points for our consideration:

            POINT I

            THE LOWER COURT'S FRO SHOULD BE
            VACATED [AND] DISMISSED ON APPEAL FOR
            LACK OF DOMESTIC VIOLENCE JURISDICTION
            REVIEW.

            POINT II

            THE FRO SHOULD BE VACATED AND/OR
            DISMISSED, DUE TO THE MANNER IN WHICH
            THE FRO HEARING WAS CONDUCTED, WHICH
            DENIED [DEFENDANT] DUE PROCESS OF LAW.

                                                                            A-1548-18T2
                                       15
     A.  [DEFENDANT] SHOULD HAVE
     BEEN OFFERED AN ADJOURNMENT
     TO SECURE COUNSEL TO APPEAR
     AND DEFEND HIM, BASED UPON THE
     LAST-MINUTE,          SURPRISE
     APPEARANCE   BY    [PLAINTIFF'S]
     ATTORNEY.

     B.   DUE PROCESS WAS DENIED BY
     [PLAINTIFF]'S PRESENTATION OF
     MATTERS AND ISSUES OUTSIDE THE
     FOUR-CORNERS     OF  THE   TRO
     SERVED UPON [DEFENDANT].

     1.  SURPRISE ALLEGATIONS     OF
     "WEAPONIZING" [J.S.]

     2.   NEW    ALLEGATIONS      OF
     "FINANCIAL ABUSE"

     3.  DUE PROCESS WAS DENIED BY
     THE LOWER COURT'S FAILURE TO
     ARTICULATE SUFFICIENTLY ITS
     FACTUAL FINDINGS [AND] LEGAL
     CONCLUSIONS, BASED ON THE
     RECORD

POINT III

THE FAILURE TO REQUIRE TESTIMONY FROM
[J.S.'S PSYCHIATRIST] [AND] [J.S.], AND
FAILURE TO REQUIRE PRESENTMENT OF THE
VARIOUS        RECORDINGS     AND   OTHER
AVAILABLE EVIDENCE DISCLOSED TO EXIST
DURING THE FRO HEARING, VIOLATED
[N.J.S.A.] . . . 2C:25-29 AND NECESSITATES
RELIEF FROM THE FRO.

                                             A-1548-18T2
                   16
             POINT IV

             BASED    UPON    THE  RECORD    BELOW,
             [PLAINTIFF] FAILED TO CARRY HIS PROOF
             BURDEN [AND] PLAIN ERROR OCCURRED DUE
             TO THE FAILURE TO ADDRESS [DEFENDANT'S]
             "ULTERIOR MOTIVE" DEFENSE.

                   A.  THE         "ULTERIOR          MOTIVE"
                   DEFENSE

                   B.  THE WEIGHT OF THE EVIDENCE
                   WAS AGAINST [PLAINTIFF]

      "We have a strictly limited standard of review from the fact-findings of

the Family Part judge." R.L.U. v. J.P., 457 N.J. Super. 129, 134 (App. Div.

2018) (quoting N.J. Div. of Youth & Family Servs. v. I.H.C., 415 N.J. Super.
551, 577 (App. Div. 2010)). Because Family Part judges have the "opportunity

to make first-hand credibility judgments about the witnesses who appear[] on

the stand," ibid., and "possess special expertise in the field of domestic

relations," we defer to their factual findings. Cesare v. Cesare, 154 N.J. 394,

412-13 (1998).

      Therefore, when considering an FRO issued by the Family Part, we "grant

substantial deference to the trial court's findings of fact and the legal conclusions

based upon those findings." D.N. v. K.M., 429 N.J. Super. 592, 596 (App. Div.

2013). We may, however, disturb the trial court's findings if we are "convinced

                                                                             A-1548-18T2
                                        17
that they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice."

Cesare, 154 N.J. at 412 (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65
N.J. 474, 484 (1974)). On the other hand, questions of law are reviewed de

novo. R.L.U., 457 N.J. Super. at 134.

      To obtain an FRO, the plaintiff must prove by a preponderance of the

evidence that: (1) he or she "has been subjected to domestic violence by a

spouse, former spouse, or any other person who is a present household member

or was at any time a household member," N.J.S.A. 2C:25-19(d); (2) "one or more

of the predicate acts set forth in [N.J.S.A. 2C:25-19(a)] has occurred," Silver v.

Silver, 387 N.J. Super. 112, 125 (App. Div. 2006); and (3) based "upon an

evaluation of the factors set forth in N.J.S.A. 2C:25-29a(1) to -29a(6)," a

restraining order "is necessary . . . to protect the victim from an immediate

danger or to prevent further abuse," id. at 127.

      Defendant challenges the judge's findings on all three elements. As to the

first element, defendant argues "[t]he evidence . . . failed to establish that [he]

ever qualified as a 'household member' – past or present – of [plaintiff]," because

"at all relevant times[, he] maintain[ed] his own home in Morristown," "kept his

belongings at his Morristown home," and "stayed most overnights at his


                                                                           A-1548-18T2
                                       18
Morristown home." Defendant asserts that he and plaintiff "were only ever in

an employer-employee relationship, a relationship devoid of the dynamics,

complexities, and emotions of familial relationships," and "none of the case law

cited by the [trial] court applied domestic violence jurisdiction to an employer -

employee relationship."

      The PDVA "and its legislative history confirm that New Jersey has a

strong policy against domestic violence." Cesare, 154 N.J. at 400. "Initially

enacted in 1991, the [PDVA] has been amended on several occasions, to increase

the scope of those who fall within its protective sweep." J.D. v. M.D.F., 207
N.J. 458, 473 (2011). Because the PDVA "is remedial in nature," it "should be

construed liberally, giving [its] terms the most expansive reading of which they

are reasonably susceptible." N.G. v. J.P., 426 N.J. Super. 398, 409 (App. Div.

2012) (citing Donelson v. DuPont Chambers Works, 206 N.J. 243, 256 (2011)).

      "In determining whether a defendant is a 'former household member'

under the [PDVA], the inquiry should be whether the 'perpetrator's past domestic

relationship with the alleged victim provides a special opportunity for abusive

and controlling behavior.'" Ibid. (quoting Tribuzio v. Roder, 356 N.J. Super.
590, 595 (App. Div. 2003)). In making that determination, in N.G., we adopted

the "six-factor test" enunciated in Coleman, "focusing on 'whether the parties


                                                                          A-1548-18T2
                                       19
have been so entangled, emotionally or physically—or they will be in the

future—that the court should invoke the [PDVA] to protect the plaintiff.'" Id.

at 410 (quoting Coleman, 388 N.J. Super. at 351).

      Here, we agree with the judge's application of the Coleman factors and

conclusion that plaintiff was a protected party under the PDVA. Contrary to

defendant's assertion, the absence of a traditional familial relationship and the

presence of an employer-employee relationship do not disqualify the victim

from seeking relief under the PDVA.          In S.Z. v. M.C., the defendant, an

employee of the plaintiff's renovation business who needed a place to live, was

considered a "household member" for purposes of the PDVA after living with

the plaintiff for seven months, despite the absence of "a traditional familial,

romantic or sexual relationship." 417 N.J. Super. 622, 625 (App. Div. 2011)

(quoting N.J.S.A. 2C:25-19(d)).

      Further, in J.S. v. J.F., we stated:

            Indeed, an au pair or live-in housekeeper would
            undoubtedly qualify as a "person who is a present or
            former household member," [N.J.S.A. 2C:25-19(d)],
            entitled to relief under the [PDVA], even though that
            person might be a member of the household only
            because compensation has been paid for his or her
            presence. The fact that a person receives a monetary
            benefit from engaging in a relationship does not
            automatically disqualify that person from the Act's
            benefits.

                                                                         A-1548-18T2
                                        20
            [410 N.J. Super. 611, 615 (App. Div. 2009).]

See also E.S. v. C.D., 460 N.J. Super. 326, 329 (Ch. Div. 2018) (holding that

despite the economic relationship, a live-in nanny is considered a former

household member under the PDVA). Here, notwithstanding the economic

relationship of the parties, plaintiff and defendant are former household

members and, as such, plaintiff is entitled to relief under the PDVA.

      We now turn to defendant's challenge of the second element required to

obtain an FRO, proof by a preponderance of the evidence that a predicate act

was committed. See Silver, 387 N.J. Super. at 125. The judge found plaintiff

proved by a preponderance of the evidence that defendant committed the act of

harassment, N.J.S.A. 2C:33-4(a), by virtue of the verbal threats made at the

September 29, 2018 meeting at J.S.'s psychiatrist's office, and at the October 1,

2018 encounter on the front steps of defendant's Morristown home .

      "[A] person commits [the] petty disorderly persons offense" of harassment

under subsection (a) of the statute if he or she "makes, or causes to be made, a

communication or communications anonymously or at extremely inconvenient

hours, or in offensively coarse language, or any other manner likely to cause

annoyance or alarm." N.J.S.A. 2C:33-4(a). The three elements necessary to

establish harassment proscribed by N.J.S.A. 2C:33-4(a) are:

                                                                         A-1548-18T2
                                      21
            (1) defendant made or caused to be made a
            communication; (2) defendant's purpose in making or
            causing the communication to be made was to harass
            another person; and (3) the communication was in one
            of the specified manners or any other manner similarly
            likely to cause annoyance or alarm to its intended
            recipient.

            [State v. Hoffman, 149 N.J. 564, 576 (1997).]

      Indeed, "subsection (a) proscribes a single act of communicative conduct

when its purpose is to harass." Id. at 580 (citing N.J.S.A. 2C:33-4(a)). "A

finding of a purpose to harass may be inferred from the evidence presented" as

well as from "[c]ommon sense and experience." Id. at 577. To cause annoyance

under subsection(a) "means to disturb, irritate, or bother." Id. at 580

      Contrary to defendant's contentions, our review of the record reveals a

substantial evidentiary basis to support the judge's comprehensive factual

findings and legal conclusions that plaintiff proved the predicate act of

harassment as alleged in his complaint by a preponderance of the evidence. The

judge found plaintiff's testimony more credible than that of defendant, who

acknowledged the statements but disputed the context.            The judge also

considered but rejected defendant's "ulterior motive" defense that the FRO was

an attempt to suppress his whistleblowing claims and related wrongful

termination and workplace injury lawsuits.


                                                                          A-1548-18T2
                                       22
      In determining whether defendant had a purpose to harass and whether

defendant's conduct was likely to cause the requisite annoyance or alarm, the

judge properly considered "defendant's past conduct toward the victim and the

relationship's history" and examined the September 29 and October 1 incidents

"in light of the totality of the circumstances." Id. at 585. "Indeed, courts are

required to consider '[t]he previous history of domestic violence between the

[parties], including threats, harassment and physical abuse' when determining

whether the [PDVA] has been violated." Ibid. (first and second alterations in

original) (quoting N.J.S.A. 2C:25-29(a)(1)).

      Next, we consider defendant's challenge to the third element required to

obtain an FRO, proof that a restraining order is necessary to protect plaintiff

from an immediate danger or to prevent further abuse. See Silver, 387 N.J.

Super. at 127. This inquiry "begins after the plaintiff has established, by a

preponderance of the evidence, the commission of one of the enumerated

predicate acts 'upon a person protected under [the PDVA.]'" Ibid. (quoting

N.J.S.A. 2C:25-19(a)). "[T]he guiding standard is whether a restraining order

is necessary, upon an evaluation of the factors set forth in [N.J.S.A. 2C:25-

29(a)(1) to -29(a)(6)], to protect the victim from an immediate danger or to

prevent further abuse." Ibid.


                                                                        A-1548-18T2
                                      23
      The statutory factors include, but are "not be limited to"

            (1) The previous history of domestic violence between
            the plaintiff and defendant, including threats,
            harassment and physical abuse;

            (2) The existence of immediate danger to person or
            property;

            (3) The financial circumstances of the plaintiff and
            defendant;

            (4) The best interests of the victim and any child;

            (5) In determining custody and parenting time the
            protection of the victim's safety; and

            (6) The existence of a verifiable order of protection
            from another jurisdiction.

            [N.J.S.A. 2C:25-29(a)(1) to -29(a)(6).]

      Applying these principles, the judge made specific findings that based on

plaintiff's credible testimony expressing fear for his safety, the prior incidents

of domestic violence in June and July 2018, and the undisputed evidence of

defendant's military training and access to weapons, a restraining order was

necessary to protect plaintiff from an immediate danger. We are satisfied the

judge's findings are supported by and consistent with the competent, relevant

and reasonably credible evidence in the record.




                                                                          A-1548-18T2
                                       24
      We address defendant's remaining arguments in the aggregate, as we are

satisfied they are either baseless, belied by the record or lack sufficient merit to

warrant discussion. R. 2:11-3(e)(1)(A) and (E). In particular, we are satisfied

defendant was afforded ample due process when the judge provided an

orientation to all parties, including defendant, explaining, among other things,

the "ramifications [of] the entry of a[n] [FRO]," specifically explained to

defendant that "there [was] no right to counsel in these proceedings," and

granted defendant two adjournments for defendant to seek counsel or prepare

his response. See D.N. v. K.M., 216 N.J. 587, 588 (2014) ("The [PDVA] . . .

does not authorize appointment of counsel for the parties in a domestic violence

action."); J.D., 207 N.J. at 481 ("Many litigants who come before our courts in

domestic violence proceedings are unrepresented by counsel; many are

unfamiliar with the courts and with their rights.").

      Likewise, we reject defendant's contention that plaintiff introducing a new

claim of violence or changing the financial abuse claim from that alleged in the

complaint deprived him of due process. Plaintiff's testimony that defendant

"weaponized" J.S. to commit violence against him was limited and directly

related to the predicate acts, and his testimony regarding the circumstances

under which he purchased the property explained the financial abuse allegation


                                                                            A-1548-18T2
                                        25
contained in the complaint. While "due process forbids the trial court 'to convert

a hearing on a complaint alleging one act of domestic violence into a hearing on

other acts of domestic violence which are not even alleged in the complaint ,'"

id. at 478 (quoting H.E.S. v. J.C.S., 175 N.J. 309, 322 (2003)), that did not occur

here. Moreover, defendant was afforded ample opportunity to cross-examine

plaintiff on his testimony, and to present witnesses and evidence to dispute

plaintiff's account.10 See Peterson v. Peterson, 374 N.J. Super. 116, 124-26

(App. Div. 2005) (holding that denying defendant the opportunity to cross-

examine witnesses or to present witnesses violates due process).

      Equally unavailing is defendant's claim that the judge disregarded the

impact of defendant's alleged brain injury on his ability to proceed at the hearing,

thereby depriving him of due process. On the contrary, during the hearing, when

defendant indicated he wanted to make the judge "aware" of "symptoms" he was

"feeling" from the "brain injury" he suffered "while in [plaintiff's] employ," the


10
   We also reject out of hand defendant's assertions that the judge erred in not
adjourning the proceedings sua sponte and requiring the production of
recordings of interactions between the parties referenced during their testimony,
or the production of J.S. and his psychiatrist to testify as witnesses. The judge
required neither to determine that the legal requirements for the issuance of an
FRO were met. See J.D., 207 N.J. at 482 (acknowledging that while trial courts
have the "means to control testimony or . . . require that parties present testimony
and evidence relevant to the issues in dispute," trial courts are not "prisoners of
the whims of litigants locked in domestic warfare.").
                                                                            A-1548-18T2
                                        26
judge responded "no one [was] accusing [him] of making it up" but the judge

"ha[d not] seen anything that would indicate that [defendant] [was] unable . . .

to provide [his] own defense or . . . to adequately address what[ has] been going

on so far."

      In relation to domestic violence proceedings, our Supreme Court

acknowledged that trial courts have the "obligation . . . to see to it that justice is

accomplished and to conduct and control proceedings in a manner that will best

serve that goal." J.D., 207 N.J. at 482. Defendant's arguments notwithstanding,

we are satisfied that in this case, the judge accomplished that goal.

      Affirmed.




                                                                              A-1548-18T2
                                         27